 



Exhibit 10.1
 
 
CREDIT AGREEMENT
between
TEXAS CAPITAL BANCSHARES, INC.
as Borrower
and
KEYBANK NATIONAL ASSOCIATION
as Lender
 
dated as of
September 27, 2007
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I. DEFINITIONS
    1  
Section 1.1.
  Definitions      1  
Section 1.2.
  Accounting Terms      13  
Section 1.3.
  Terms Generally      13  
 
           
ARTICLE II. AMOUNT AND TERMS OF CREDIT
    13  
Section 2.1.
  Amount and Nature of Credit      13  
Section 2.2.
  Revolving Loans      13  
Section 2.3.
  Term Loan      14  
Section 2.4.
  Interest      14  
Section 2.5.
  Evidence of Indebtedness      16  
Section 2.6.
  Notice of Credit Event; Funding of Loans      16  
Section 2.7.
  Payment on Loans and Other Obligations      16  
Section 2.8.
  Prepayment      17  
Section 2.9.
  Certain Fees; Reduction of Commitment      17  
Section 2.10.
  Computation of Interest and Fees      18  
Section 2.11.
  Mandatory Payments      18  
 
           
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR LOANS; INCREASED CAPITAL;
TAXES
    18  
Section 3.1.
  Requirements of Law      18  
Section 3.2.
  Taxes      19  
Section 3.3.
  Funding Losses      20  
Section 3.4.
  LIBOR Rate and Daily LIBOR Rate Lending Unlawful; Inability to Determine Rate 
    20  
Section 3.5.
  Funding      21  
 
           
ARTICLE IV. CONDITIONS PRECEDENT
    21  
Section 4.1.
  Conditions to Each Credit Event      21  
Section 4.2.
  Conditions to the First Credit Event      22  
 
           
ARTICLE V. COVENANTS
    23  
Section 5.1.
  Insurance      23  
Section 5.2.
  Money Obligations      23  
Section 5.3.
  Financial Statements and Information      23  
Section 5.4.
  Financial Records      24  
Section 5.5.
  Franchises; Change in Business      25  
Section 5.6.
  ERISA Pension and Benefit Plan Compliance      25  
Section 5.7.
  Financial Covenants      25  
Section 5.8.
  Borrowing      26  
Section 5.9.
  Liens      27  
Section 5.10.
  Regulations T, U and X      28  
Section 5.11.
  Investments, Loans and Guaranties      28  
Section 5.12.
  Merger and Sale of Assets      29  
Section 5.13.
  Acquisitions      30  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
Section 5.14.
  Notice      30  
Section 5.15.
  Restricted Payments      31  
Section 5.16.
  Environmental Compliance      31  
Section 5.17.
  Affiliate Transactions      31  
Section 5.18.
  Use of Proceeds      31  
Section 5.19.
  Corporate Names      32  
Section 5.20.
  Restrictive Agreements      32  
Section 5.21.
  Other Covenants and Provisions      32  
Section 5.22.
  Guaranty Under Material Indebtedness Agreement      32  
Section 5.23.
  Amendment of Organizational Documents      32  
Section 5.24.
  Further Assurances      32  
 
           
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    32  
Section 6.1.
  Corporate Existence; Subsidiaries; Foreign Qualification      32  
Section 6.2.
  Corporate Authority      33  
Section 6.3.
  Compliance with Laws and Contracts      33  
Section 6.4.
  Litigation and Administrative Proceedings      34  
Section 6.5.
  Title to Assets      34  
Section 6.6.
  Liens and Security Interests      34  
Section 6.7.
  Tax Returns      34  
Section 6.8.
  Environmental Laws      34  
Section 6.9.
  Employee Benefits Plans      35  
Section 6.10.
  Consents or Approvals      35  
Section 6.11.
  Solvency      36  
Section 6.12.
  Financial Statements      36  
Section 6.13.
  Regulations      36  
Section 6.14.
  Material Agreements      36  
Section 6.15.
  Maintenance of Insurance      36  
Section 6.16.
  FDIC Insurance      37  
Section 6.17.
  Dividend Restrictions; Other Restrictions      37  
Section 6.18.
  Capital Measures      37  
Section 6.19.
  Accurate and Complete Statements      37  
Section 6.20.
  Investment Company      37  
Section 6.21.
  Defaults      37  
 
           
ARTICLE VII. EVENTS OF DEFAULT
    37  
Section 7.1.
  Payments      37  
Section 7.2.
  Special Covenants      38  
Section 7.3.
  Other Covenants      38  
Section 7.4.
  Representations and Warranties      38  
Section 7.5.
  Cross Default      38  
Section 7.6.
  ERISA Default      38  
Section 7.7.
  Change in Control      38  
Section 7.8.
  Money Judgment      38  
Section 7.9.
  Validity of Loan Documents      38  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
Section 7.10.
  FDIC or Governmental Authority Restrictions     39  
Section 7.11.
  Bank Supervision      39  
Section 7.12.
  Solvency      39  
 
           
ARTICLE VIII. REMEDIES UPON DEFAULT
    40  
Section 8.1.
  Optional Defaults      40  
Section 8.2.
  Automatic Defaults      40  
Section 8.3.
  Offsets      40  
Section 8.4.
  Other Remedies      41  
 
           
ARTICLE IX. MISCELLANEOUS
    41  
Section 9.1.
  No Waiver; Cumulative Remedies; Relationship of Parties      41  
Section 9.2.
  Amendments, Waivers and Consents      41  
Section 9.3.
  Notices      41  
Section 9.4.
  Costs, Expenses and Taxes      41  
Section 9.5.
  Indemnification      42  
Section 9.6.
  Execution in Counterparts      42  
Section 9.7.
  Binding Effect; Assignment      42  
Section 9.8.
  Patriot Act Notice      42  
Section 9.9.
  Severability of Provisions; Captions; Attachments      43  
Section 9.10.
  Confidentiality      43  
Section 9.11.
  Entire Agreement      43  
Section 9.12.
  Legal Representation of Parties      43  
Section 9.13.
  Governing Law; Submission to Jurisdiction      43  
Section 9.14.
  Jury Trial Waiver  Signature Page 1   

     
Exhibit A
  Form of Convertible RC/TL Note
Exhibit B
  Form of Notice of Loan
Exhibit C
  Form of Compliance Certificate
 
   
Schedule 5.8
  Indebtedness
Schedule 5.9
  Liens
Schedule 5.11
  Investments
Schedule 6.1
  Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4
  Litigation and Administrative Proceedings
Schedule 6.14
  Material Agreements

iii



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT (as the same may from time to time be amended,
restated or otherwise modified, this “Agreement”) is made effective as of the
27th day of September, 2007 between:
     (a) TEXAS CAPITAL BANCSHARES, INC., a Delaware corporation (“Borrower”);
and
     (b) KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).
WITNESSETH:
     WHEREAS, Borrower and Lender desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrower upon the terms and subject to the conditions hereinafter
set forth;
     NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I. DEFINITIONS
     Section 1.1. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “364-Day Revolving Credit Commitment” means the obligation hereunder of
Lender, during the Commitment Period, to make Revolving Loans, up to the Maximum
Revolving Amount.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than a Company), or
any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.
     “Affiliate” means any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.
     “Agreement” means that term as defined in the first paragraph hereof.

 



--------------------------------------------------------------------------------



 



     “Authorized Officer” means a Financial Officer or other individual
authorized by a Financial Officer in writing (with a copy to Lender) to handle
certain administrative matters in connection with this Agreement.
     “Average Assets” means, for any period, the “average assets” of Texas
Capital Bank, as reported on the Regulatory Capital Schedule of its Call Report
applicable to such period.
     “Bank Regulatory Authority” means the FRB, the Comptroller of the Currency,
the Federal Deposit Insurance Corporation, the OTS and all other relevant
regulatory authorities (including, without limitation, relevant state bank
regulatory authorities).
     “Base Rate” means a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.
     “Base Rate Loan” means a Revolving Loan described in Section 2.2 hereof or
a portion of the Term Loan described in Section 2.3, on which Borrower shall pay
interest at a rate based on the Base Rate.
     “Borrower” means that term as defined in the first paragraph hereof.
     “Borrower Investment Policy” means the Investment Policy Guidelines of
Borrower in effect as of the Closing Date, together with such modifications as
approved from time to time by the Board of Directors of Borrower.
     “Business Day” means a day that is not a Saturday, a Sunday or another day
of the year on which banks are not authorized or required to close in Cleveland,
Ohio or Dallas, Texas, and, if the applicable Business Day relates to a LIBOR
Loan, a day of the year on which dealings in deposits are carried on in the
London interbank Eurodollar market.
     “Call Report” means, for each Financial Subsidiary, the “Consolidated
Reports of Condition and Income” (FFIEC Form 031 or Form 041), or any successor
form promulgated by the Federal Financial Institutions Examination Council.
     “Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company’s capital stock or other equity interest.
     “Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

2



--------------------------------------------------------------------------------



 



     “Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Securities Exchange Act of 1934, as then in effect) or of
record, on or after the Closing Date, by any Person or group (within the meaning
of Sections 13d and 14d of the Securities Exchange Act of 1934, as then in
effect), of shares representing more than thirty percent (30%) of the aggregate
ordinary Voting Power represented by the issued and outstanding capital stock of
Borrower; (b) Borrower shall cease to own and control, directly or indirectly,
one hundred percent (100%) of the outstanding capital stock of each Material
Subsidiary; (c) the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of Borrower by Persons
who were neither (i) nominated by the board of directors or other governing body
of Borrower nor (ii) appointed by directors so nominated; or (d) the occurrence
of a change in control, or other similar provision, as defined in any Material
Indebtedness Agreement.
     “Closing Date” means the effective date of this Agreement as set forth in
the first paragraph of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.
     “Commitment” means the obligation hereunder of Lender, (a) during the
Commitment Period, to make Revolving Loans pursuant to the 364-Day Revolving
Credit Commitment and, and (b) on the Conversion Date, if requested by Borrower,
to convert the then outstanding Revolving Loans to the Term Loan pursuant to the
Term Loan Commitment; up to the Total Commitment Amount.
     “Commitment Period” means the period from the Closing Date to September 24,
2008, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.
     “Companies” means Borrower and all Subsidiaries.
     “Company” means Borrower or a Subsidiary.
     “Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit C.
     “Confidential Information” means all confidential or proprietary
information about the Companies that has been furnished by any Company to
Lender, whether furnished before or after the Closing Date and regardless of the
manner in which it is furnished, but does not include any such information that
(a) is or becomes generally available to the public other than as a result of a
disclosure by Lender not permitted by this Agreement, (b) was available to
Lender on a nonconfidential basis prior to its disclosure to Lender, or
(c) becomes available to Lender on a nonconfidential basis from a Person that is
not, to the best knowledge of Lender, acting in

3



--------------------------------------------------------------------------------



 



violation of a confidentiality agreement with a Company or is not otherwise
prohibited from disclosing the information to Lender.
     “Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
     “Consolidated” means the resultant consolidation of the financial
statements of Borrower and its Subsidiaries (or Texas Capital Bank and its
Subsidiaries, as the context requires) in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.
     “Consolidated Net Earnings” means, for any period, the net income (loss) of
Texas Capital Bank for such period, as determined on a Consolidated basis and in
accordance with GAAP.
     “Consolidated Tangible Net Worth” means, at any date, as determined on a
Consolidated basis and in accordance with GAAP, (a) the stockholders’ equity of
Borrower, minus (b) patents, goodwill, treasury stock and other intangibles of
Borrower.
     “Controlled Group” means a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).
     “Conversion Date” means September 24, 2008.
     “Conversion Request” means that term as defined in Section 2.3 hereof.
     “Convertible RC/TL Note” means the Convertible RC/TL Note, substantially in
the form of the attached Exhibit A, executed and delivered pursuant to
Section 2.5 hereof.
     “Credit Event” means the making of a Loan, the conversion of a Base Rate
Loan to a Daily LIBOR Loan or a LIBOR Loan, the conversion of a Daily LIBOR Loan
to a LIBOR Loan, or the continuation of a LIBOR Loan after the end of the
applicable Interest Period.
     “Credit Party” means Borrower and any Subsidiary or other Affiliate that is
a Guarantor of Payment. As of the Closing Date, no Subsidiary or Affiliate is a
Guarantor of Payment.
     “Daily Interest Period” means, with respect to a Daily LIBOR Loan, the
period commencing on the date such Daily LIBOR Loan is made and ending on the
next day, with successive Daily Interest Periods automatically commencing daily
thereafter.
     “Daily LIBOR Loan” means a Revolving Loan described in Section 2.2 hereof
or a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which Borrower shall pay interest at a rate based
on the Daily LIBOR Rate.

4



--------------------------------------------------------------------------------



 



     “Daily LIBOR Rate” means, for any Daily Interest Period with respect to a
Daily LIBOR Loan, the per annum rate of interest at which, determined by Lender
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) as of approximately 11:00 A.M. (London time) two Business
Days prior to the beginning of such Daily Interest Period, dollar deposits in
immediately available funds in an amount comparable to such Daily LIBOR Loan and
with a maturity of one day are offered to the prime banks by leading banks in
the London interbank market.
     “Default” means an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default, and that has not been waived by Lender in writing.
     “Default Rate” means (a) with respect to any Loan, a rate per annum equal
to two percent (2%) in excess of the rate otherwise applicable thereto, and
(b) with respect to any other amount, if no rate is specified or available, a
rate per annum equal to two percent (2%) in excess of the Base Rate from time to
time in effect.
     “Dollar” or the sign $ means lawful money of the United States of America.
     “Environmental Laws” means all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.
     “ERISA Event” means (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such

5



--------------------------------------------------------------------------------



 



ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.
     “ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
     “Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the FRB, as in effect from time to time.
     “Eurodollar” means a Dollar denominated deposit in a bank or branch outside
of the United States.
     “Event of Default” means an event or condition that shall constitute an
event of default as defined in Article VII hereof.
     “Excluded Taxes” means, in the case of Lender, taxes imposed on or measured
by its overall net income or branch profits, and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which Lender is organized or in which its principal
office is located.
     “FDIA” means the Federal Deposit Insurance Act of 1933, as amended from
time to time; and the regulations promulgated pursuant thereto.
     “FDIC” means the Federal Deposit Insurance Corporation or any governmental
body or agency succeeding to any of its principal functions.
     “Federal Funds Effective Rate” means, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.
     “Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

6



--------------------------------------------------------------------------------



 



     “Financial Subsidiary” means a Subsidiary that is a financial institution
and is subject to the regulation of any Bank Regulatory Authority.
     “FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
     “GAAP” means generally accepted accounting principles in the United States
as then in effect, which shall include the official interpretations thereof by
the Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.
     “Governmental Authority” means any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency (including the OCC, the OTS, the FDIC and the FRB), department,
authority, instrumentality, regulatory body, court, central bank or other
governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.
     “Guarantor” means a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
     “Guarantor of Payment” means any Person that shall deliver a Guaranty of
Payment to Lender subsequent to the Closing Date.
     “Guaranty of Payment” means each Guaranty of Payment, if any, executed and
delivered to Lender after the Closing Date in connection with this Agreement by
the Guarantors of Payment, as the same may from time to time be amended,
restated or otherwise modified.
     “Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by a Company with any Person in connection with any Indebtedness of such
Company, or (b) currency swap agreement, forward currency purchase agreement or
similar arrangement or agreement designed to protect against fluctuations in
currency exchange rates entered into by a Company.
     “Indebtedness” means, for any Company, without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all synthetic
leases, (g) all lease obligations that have been or should be

7



--------------------------------------------------------------------------------



 



capitalized on the books of such Company in accordance with GAAP, (h) all
obligations of such Company with respect to asset securitization financing
programs to the extent that there is recourse against such Company or such
Company is liable (contingent or otherwise) under any such program, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through
(k) hereof.
     “Interest Adjustment Date” means the last day of each Interest Period.
     “Interest Period” means, with respect to a LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the last day of
such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such LIBOR Loan is converted to a Base Rate Loan or a Daily
LIBOR Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Borrower pursuant to the provisions hereof. The duration of each
Interest Period for a LIBOR Loan shall be one month, two months or three months,
in each case as Borrower may select upon notice, as set forth in Section 2.6
hereof; provided that if Borrower shall fail to so select the duration of any
Interest Period for a LIBOR Loan at least three Business Days prior to the
Interest Adjustment Date applicable to such LIBOR Loan, Borrower shall be deemed
to have converted such LIBOR Loan to a Daily LIBOR Loan at the end of the then
current Interest Period.
     “Lender” means that term as defined in the first paragraph hereof.
     “LIBOR Loan” means a Revolving Loan described in Section 2.2 hereof or a
portion of the Term Loan described in Section 2.3, that shall be denominated in
Dollars and on which Borrower shall pay interest at a rate based upon the LIBOR
Rate; as used in this Agreement, the term “LIBOR Loan” shall not include a Daily
LIBOR Loan.
     “LIBOR Rate” means, with respect to a LIBOR Loan, for any Interest Period,
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the nearest 1/16th of 1%) by dividing (a) the rate of interest, determined by
Lender in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) as of approximately 11:00 A.M. (London time)
two Business Days prior to the beginning of such Interest Period pertaining to
such LIBOR Loan, as listed on British Bankers Association Interest Rate LIBOR 01
or 02 as provided by Reuters or Bloomberg (or, if for any reason such rate is
unavailable from Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Reuters
or Bloomberg) as the rate in the London interbank market for Dollar deposits in
immediately available funds with a maturity comparable to such Interest Period,
provided that in the event that such rate quotation is not available for any
reason, then the

8



--------------------------------------------------------------------------------



 



LIBOR Rate shall be the average (rounded upward to the nearest 1/16th of 1%) of
the per annum rates at which deposits in immediately available funds in Dollars
for the relevant Interest Period and in the amount of the LIBOR Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Lender (or an affiliate of Lender, in Lender’s discretion) by
prime banks in any Eurodollar market reasonably selected by Lender, determined
as of 11:00 A.M. (London time) (or as soon thereafter as practicable), two
Business Days prior to the beginning of the relevant Interest Period pertaining
to such LIBOR Loan; by (b) 1.00 minus the Reserve Percentage.
     “Lien” means any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, leasing (other than operating leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.
     “Loan” means a Revolving Loan or the Term Loan, granted to Borrower in
accordance with Section 2.2 or 2.3 hereof.
     “Loan Documents” means, collectively, this Agreement, the Note and each
Guaranty of Payment, if any, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, or condition
(financial or otherwise) of Texas Capital Bank or the Companies taken as a
whole, (b) the rights and remedies of Lender under any Loan Document, (c) the
ability of any Credit Party to perform its obligations under any Loan Document
to which it is a party, or (d) the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.
     “Material Indebtedness Agreement” means any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing or entered into in connection with any Indebtedness
of any Company or the Companies equal to or in excess of the amount of Ten
Million Dollars ($10,000,000).
     “Material Subsidiary” means Texas Capital Bank, and any other Subsidiary of
Borrower, that, as of the most recently completed fiscal year of Borrower, has
total equity capital (including equity capital of all Subsidiaries of such
Subsidiary) in an amount equal to five percent (5%) or more of Consolidated
total equity capital of Borrower.
     “Maximum Rate” means that term as defined in Section 2.4(d) hereof.
     “Maximum Revolving Amount” means Fifty Million Dollars ($50,000,000), as
such amount may be reduced pursuant to Section 2.9 hereof.
     “Multiemployer Plan” means a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

9



--------------------------------------------------------------------------------



 



     “Non-Performing Assets” means, at any date, as determined on a Consolidated
basis and in accordance with GAAP, the aggregate amount of (a) all non-accrual
loans of Texas Capital Bank, (b) all loans of Texas Capital Bank ninety
(90) days or more past due that are still accruing interest, and (c) all “other
real estate owned (OREO)”, as defined by the OCC, of Texas Capital Bank.
     “Non-Performing Assets Ratio” means, at any date, as determined on a
Consolidated basis and in accordance with GAAP, the ratio of (a) Non-Performing
Assets; to (b) the sum of (i) Total Loans, plus (ii) all “other real estate
owned (OREO)”, as defined by the OCC, of Texas Capital Bank; provided that all
financial information of BankDirect Capital Finance shall not be included in the
calculation of Non-Performing Assets Ratio.
     “Note” means the Convertible RC/TL Note, or any other promissory note
delivered pursuant to this Agreement.
     “Notice of Loan” means a Notice of Loan in the form of the attached
Exhibit B.
     “Obligations” means, collectively, (a) all Indebtedness and other
obligations incurred by Borrower to Lender pursuant to this Agreement and the
other Loan Documents, and includes the principal of and interest on all Loans;
(b) each extension, renewal or refinancing of the foregoing, in whole or in
part; (c) any prepayment and other fees payable hereunder; (d) all obligations
and liabilities of any Company now existing or hereafter incurred under, arising
out of, or in connection with any Hedge Agreement with Lender (or an affiliate
of Lender); and (e) all costs and expenses, including attorneys’ fees, incurred
by Lender in connection with the Credit Agreement or in connection with the
collection of any portion of the indebtedness or other obligations described in
(a), (b), (c) or (d) hereof.
     “OCC” means the Office of the Comptroller of the Currency, or any agency
succeeding to any of its principal functions.
     “Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
     “OTS” means the Office of Thrift Supervision, or any agency succeeding to
any of its principal functions.

10



--------------------------------------------------------------------------------



 



     “Patriot Act” means Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
     “Pension Plan” means an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).
     “Person” means any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.
     “Prime Rate” means the interest rate established from time to time by
Lender as Lender’s prime rate, whether or not such rate shall be publicly
announced; the Prime Rate may not be the lowest interest rate charged by Lender
for commercial or other extensions of credit. Each change in the Prime Rate
shall be effective immediately from and after such change.
     “Regularly Scheduled Payment Date” means the last day of each January,
April, July and October of each year.
     “Related Writing” means each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Lender pursuant to or otherwise in connection
with this Agreement.
     “Reportable Event” means any of the events described in Section 4043 of
ERISA except where notice is waived by the PBGC.
     “Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
     “Reserve Percentage” means for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the FRB (or any
successor) for determining the maximum reserve requirement (including, without
limitation, all basic, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) for a member bank of the Federal Reserve System in Cleveland,
Ohio, in respect of Eurocurrency Liabilities. The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
     “Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, or (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness.

11



--------------------------------------------------------------------------------



 



     “Return on Average Assets Ratio” means, for the most recently completed
four fiscal quarters of Texas Capital Bank, the ratio of (a) Consolidated Net
Earnings, to (b) Average Assets; provided that, with the prior written consent
of Lender, adjustments may be made to Consolidated Net Earnings for special
restructuring or other exceptional non-recurring charges (specifically excluding
charges for normal operations, charges with respect to additional loan loss
reserves or other loan quality deterioration).
     “Revolving Credit Exposure” means, at any time, the aggregate principal
amount of all Revolving Loans outstanding.
     “Revolving Loan” means a Loan made to Borrower by Lender in accordance with
Section 2.2 hereof.
     “SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
     “Subordinated” means, as applied to Indebtedness, Indebtedness that shall
have been subordinated (by written terms or written agreement being, in either
case, in form and substance satisfactory to Lender) in favor of the prior
payment in full of the Obligations.
     “Subsidiary” means (a) a corporation more than fifty percent (50%) of the
Voting Power of which is owned, directly or indirectly, by Borrower or by one or
more other subsidiaries of Borrower or by Borrower and one or more subsidiaries
of Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.
     “Taxes” means any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.
     “Term Loan” means the Loan granted to Borrower by Lender pursuant to the
Term Loan Commitment, in accordance with Section 2.3 hereof.
     “Term Loan Commitment” means the obligation hereunder of Lender to make a
Term Loan in the original principal amount equal to the aggregate principal
amount of all Revolving Loans outstanding on the Conversion Date, in accordance
with Section 2.3 hereof.

12



--------------------------------------------------------------------------------



 



     “Term Loan Maturity Date” means September 26, 2010.
     “Term Loan Scheduled Payment Amount” means an amount equal to the original
principal amount of the Term Loan divided by twenty (20).
     “Texas Capital Bank” means Texas Capital Bank, a national banking
association.
     “Total Commitment Amount” means the principal amount of Fifty Million
Dollars ($50,000,000), or such lesser amount as shall be determined pursuant to
Section 2.9 hereof.
     “Total Loans” means the net total loans of Texas Capital Bank as listed on
its Call Report.
     “U.C.C. Financing Statement” means a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.
     “Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
     “Welfare Plan” means an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(1).
     Section 1.2. Accounting Terms. Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.
     Section 1.3. Terms Generally. The foregoing definitions shall be applicable
to the singular and plural forms of the foregoing defined terms.
ARTICLE II. AMOUNT AND TERMS OF CREDIT
     Section 2.1. Amount and Nature of Credit. Subject to the terms and
conditions of this Agreement, Lender shall make Loans to Borrower, in such
aggregate amount as Borrower shall request pursuant to the Commitment. The Loans
may be made as Revolving Loans as described in Section 2.2 hereof, and as the
Term Loan as described in Section 2.3 hereof.
     Section 2.2. Revolving Loans. Subject to the terms and conditions of this
Agreement, during the Commitment Period, Lender shall make a Revolving Loan or
Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from

13



--------------------------------------------------------------------------------



 



time to time request, provided that, in no event shall the Revolving Credit
Exposure be in excess of the Maximum Revolving Amount. Borrower shall have the
option, subject to the terms and conditions set forth herein, to borrow
Revolving Loans, maturing on the last day of the Commitment Period, by means of
any combination of Base Rate Loans, Daily LIBOR Loans or LIBOR Loans. Subject to
the provisions of this Agreement, Borrower shall be entitled under this
Section 2.2 to borrow funds, repay the same in whole or in part and re-borrow
hereunder at any time and from time to time during the Commitment Period.
     Section 2.3. Term Loan. So long as there shall be no Default or Event of
Default, Borrower shall have the option to request (the “Conversion Request”)
that all outstanding Revolving Loans convert to a Term Loan on the Conversion
Date. So long as Lender shall receive the Conversion Request no later than
thirty (30) days prior to the Conversion Date, subject to the terms and
conditions of this Agreement, all Revolving Loans outstanding on the Conversion
Date shall be refinanced by Lender with the Term Loan. On the Conversion Date,
the 364-Day Revolving Credit Commitment shall be automatically terminated and,
on and after the Conversion Date, Revolving Loans shall no longer be available.
The Term Loan shall be payable in seven consecutive quarterly installments, with
each such payment to be in the amount of the Term Loan Scheduled Payment Amount.
Such payments shall commence on January 31, 2009, and continue on each Regularly
Scheduled Payment Date thereafter, with the balance thereof payable in full on
the Term Loan Maturity Date. Borrower shall notify Lender, in accordance with
the notice provisions of Section 2.6 hereof, whether the Term Loan will be a
Base Rate Loan, a Daily LIBOR Loan or LIBOR Loans. The Term Loan may be a
mixture of a Base Rate Loan, a Daily LIBOR Loan and LIBOR Loans.
     Section 2.4. Interest.
     (a) Revolving Loans.
     (i) Base Rate Loan. Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at a rate per annum equal to the Base Rate
(from time to time in effect) minus one hundred twenty-five (125) basis points.
Interest on such Base Rate Loan shall be payable, commencing January 31, 2008,
and continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof.
     (ii) Daily LIBOR Loan. Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Daily LIBOR Loan outstanding from time to
time from the date thereof until paid at a rate per annum equal to one hundred
(100.00) basis points in excess of the Daily LIBOR Rate (from time to time in
effect). Interest on such Daily LIBOR Loan shall be payable, commencing
January 31, 2008, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.
     (iii) LIBOR Loans. Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a LIBOR Loan outstanding from time to
time, fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto, at a
rate per annum equal to one hundred

14



--------------------------------------------------------------------------------



 



(100.00) basis points in excess of the LIBOR Rate. Interest on such LIBOR Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that if an Interest Period shall exceed three months, the
interest must be paid every three months, commencing three months from the
beginning of such Interest Period).
     (b) Term Loan.
     (i) Base Rate Loan. With respect to any portion of the Term Loan that is a
Base Rate Loan, Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing on the first Regularly Scheduled Payment Date after the Conversion
Date, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof, at a rate per annum equal to the Base Rate (from time to
time in effect) minus one hundred twenty-five (125.00) basis points.
     (ii) Daily LIBOR Loan. With respect to any portion of the Term Loan that is
a Daily LIBOR Loan, Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing on the first Regularly Scheduled Payment Date after the Conversion
Date, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof, at a rate per annum equal to one hundred (100.00) basis
points in excess of the Daily LIBOR Rate (from time to time in effect).
     (iii) LIBOR Loans. With respect to any portion of the Term Loan that is a
LIBOR Loan, Borrower shall pay interest on the unpaid principal amount of such
LIBOR Loan outstanding from time to time, fixed in advance on the first day of
the Interest Period applicable thereto through the last day of the Interest
Period applicable thereto, at a rate per annum equal to one hundred (100.00)
basis points in excess of the LIBOR Rate. Interest on such LIBOR Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that if an Interest Period shall exceed three months, the interest
must be paid every three months, commencing three months from the beginning of
such Interest Period).
     (c) Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, upon the election of Lender and after written
notice to Borrower, (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, and (ii) in the
case of any other amount not paid when due from Borrower hereunder or under any
other Loan Document, such amount shall bear interest at the Default Rate;
provided that, during an Event of Default under Section 7.1 or 7.12 hereof, the
applicable Default Rate shall apply without any election or action on the part
of Lender.
     (d) Limitation on Interest. In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess

15



--------------------------------------------------------------------------------



 



interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.
     Section 2.5. Evidence of Indebtedness. The obligation of Borrower to repay
the Revolving Loans and the Term Loan, and to pay interest thereon, shall be
evidenced by a Convertible RC/TL Note of Borrower.
     Section 2.6. Notice of Credit Event; Funding of Loans.
     (a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Lender a Notice of Loan prior to (i) 11:00 A.M. (Eastern time) on the
proposed date of borrowing or conversion of any Base Rate Loan, (ii) 11:00 A.M.
(Eastern time) on the proposed date of borrowing or conversion of any Daily
LIBOR Loan, and (iii) 11:00 A.M. (Eastern time) three Business Days prior to the
proposed date of borrowing, conversion or continuation of any LIBOR Loan.
     (b) Conversion of Loans. At the request of Borrower to Lender, subject to
the notice and other provisions of this Section 2.6, Lender shall convert a Base
Rate Loan or a Daily LIBOR Loan to one or more LIBOR Loans at any time and shall
convert a LIBOR Loan to a Base Rate Loan or a Daily LIBOR Loan on any Interest
Adjustment Date applicable thereto.
     (c) Minimum Amount. Each request for:
     (i) a Base Rate Loan or a Daily LIBOR Loan shall be in an amount of not
less than Five Hundred Thousand Dollars ($500,000), increased by increments of
One Hundred Thousand Dollars ($100,000); and
     (ii) a LIBOR Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of One Hundred Thousand Dollars
($100,000).
     (d) Interest Periods. Borrower shall not request that LIBOR Loans be
outstanding for
more than ten different Interest Periods at the same time.
     Section 2.7. Payment on Loans and Other Obligations.
     (a) Payments Generally. Each payment made hereunder by Borrower shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
     (b) Payments to Lender. All payments of principal, interest and fees shall
be made to Lender in Dollars in immediately available funds. Lender shall record
(i) any principal, interest or other payment, and (ii) the principal amounts of
the Base Rate Loans, Daily LIBOR Loans

16



--------------------------------------------------------------------------------



 



and LIBOR Loans and all prepayments thereof and the applicable dates, including
Interest Periods, with respect thereto, by such method as Lender may generally
employ; provided, however, that failure to make any such entry shall in no way
detract from the obligations of Borrower under this Agreement or any Note. The
aggregate unpaid amount of Loans, types of Loans, Interest Periods and similar
information with respect to the Loans set forth on the records of Lender shall
be rebuttably presumptive evidence with respect to such information, including
the amounts of principal, interest and fees owing to Lender. Lender shall
provide Borrower with quarterly statements regarding the outstanding Loans, in
form and substance customary to Lender; provided that Lender’s failure to
provide such statements shall not affect the obligations of Borrower under this
Agreement.
     (c) Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided,
however, that, with respect to a LIBOR Loan, if the next Business Day shall fall
in the succeeding calendar month, such payment shall be made on the preceding
Business Day and the relevant Interest Period shall be adjusted accordingly.
     Section 2.8. Prepayment.
     (a) Right to Prepay. Borrower shall have the right at any time or from time
to time to prepay all or any part of the principal amount of the Loans then
outstanding as designated by Borrower. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and, any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans and Daily LIBOR Loans shall be without any
premium or penalty, other than any prepayment fees, penalties or other charges
that may be contained in any Hedge Agreement. Each prepayment of the Term Loan
shall be applied to the principal installments thereof in the inverse order of
their respective maturities.
     (b) Notice of Prepayment. Borrower shall give Lender notice of prepayment
of a Base Rate Loan or Daily LIBOR Loan by no later than 11:00 A.M. (Eastern
time) on the Business Day on which such prepayment is to be made and written
notice of the prepayment of any LIBOR Loan not later than 1:00 P.M. (Eastern
time) three Business Days before the Business Day on which such prepayment is to
be made.
     (c) Minimum Amount. Each prepayment of a LIBOR Loan shall be in the
principal amount of not less than One Million Dollars ($1,000,000), except in
the case of a mandatory payment pursuant to Section 2.11 or Article III hereof.
     Section 2.9. Reduction of Commitment. Borrower may at any time and from
time to time permanently reduce in whole or in part the 364-Day Revolving Credit
Commitment to an amount not less than the Revolving Credit Exposure, by giving
Lender not fewer than five Business Days’ written notice of such reduction,
provided that any such partial reduction shall be in an amount of not less than
One Million Dollars ($1,000,000), increased in increments of Five Hundred
Thousand Dollars ($500,000). If Borrower reduces in whole the 364-Day Revolving

17



--------------------------------------------------------------------------------



 



Credit Commitment, on the effective date of such reduction (Borrower having
prepaid in full the unpaid principal balance, if any, of the Loans, together
with all interest (if any) and other fees accrued and unpaid), the Note shall be
marked “Canceled” and delivered to Borrower. Any partial reduction in the
Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period.
     Section 2.10. Computation of Interest and Fees. Interest on Loans, fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed.
     Section 2.11. Mandatory Payments.
     (a) Revolving Credit Exposure. If, at any time, the Revolving Credit
Exposure shall exceed the 364-Day Revolving Credit Commitment, Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the 364-Day Revolving Credit Commitment.
     (b) Application of Mandatory Payments. Unless otherwise designated by
Borrower, each prepayment pursuant to Section 2.11(a) hereof shall be applied in
the following order (i) first, to outstanding Base Rate Loans, (ii) second, to
outstanding Daily LIBOR Loans, and (iii) third, to outstanding LIBOR Loans;
provided that, if the outstanding principal amount of any LIBOR Loan shall be
reduced to an amount less than the minimum amount set forth in Section 2.6(c)
hereof as a result of such prepayment, then such LIBOR Loan shall be converted
into a Base Rate Loan (or a Daily LIBOR Loan if so requested by Borrower) on the
date of such prepayment. Any prepayment of a LIBOR Loan pursuant to this
Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof.
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
LIBOR LOANS; INCREASED CAPITAL; TAXES
     Section 3.1. Requirements of Law.
     (a) If, after the Closing Date (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
     (A) shall subject Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to Lender in respect thereof (except for Taxes and Excluded Taxes which
are governed by Section 3.2 hereof);
     (B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits

18



--------------------------------------------------------------------------------



 



or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Lender that is not otherwise included in the determination of the LIBOR Rate; or
     (C) shall impose on Lender any other condition;
and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing or maintaining LIBOR Loans or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, Borrower
shall pay to Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate Lender for such increased cost or
reduced amount receivable. If Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), Lender shall promptly notify Borrower
of the event by reason of which it has become so entitled.
     (b) If Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by Lender or any corporation controlling Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority shall have the effect of reducing the rate of
return on Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration the policies of Lender or such corporation with respect to capital
adequacy), then from time to time, upon submission by Lender to Borrower of a
written request therefor (which shall include the method for calculating such
amount), Borrower shall promptly pay or cause to be paid to Lender such
additional amount or amounts as will compensate Lender for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by Lender to Borrower shall be conclusive absent manifest
error. In determining any such additional amounts, Lender may use any method of
averaging and attribution that it (in its sole discretion) shall deem
applicable. The obligations of Borrower pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder. Borrower shall not be required to compensate
Lender pursuant to this Section 3.1 for any increased costs or reductions to the
extent Lender notifies Borrower thereof more than one hundred eighty (180) days
after Lender becomes aware of such right to additional compensation.
     Section 3.2. Taxes.
     (a) All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to Lender hereunder, the amounts
so payable to Lender shall be increased to the extent necessary to yield to
Lender (after deducting, withholding and payment of all Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in the Loan Documents.

19



--------------------------------------------------------------------------------



 



     (b) Whenever any Taxes or Other Taxes are required to be withheld and paid
by a Credit Party pursuant to subpart (a) above, such Credit Party shall timely
withhold and pay such taxes to the relevant Governmental Authorities. As
promptly as possible thereafter, Borrower shall send to Lender a certified copy
of an original official receipt received by such Credit Party showing payment
thereof or other evidence of payment reasonably acceptable to Lender. If such
Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to Lender the required
receipts or other required documentary evidence, such Credit Party and Borrower
shall indemnify Lender on demand for any incremental taxes, interest or
penalties that may become payable by Lender as a result of any such failure.
     (c) The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.
     Section 3.3. Funding Losses. Borrower agrees to indemnify Lender, promptly
after receipt of a written request therefor, and to hold Lender harmless from,
any loss or expense that Lender may sustain or incur as a consequence of
(a) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (b) default by
Borrower in making any prepayment of or conversion from LIBOR Loans after
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a LIBOR Loan on a day that is not
the last day of an Interest Period applicable thereto or (d) any conversion of a
LIBOR Loan to a Base Rate Loan or a Daily LIBOR Loan on a day that is not the
last day of an Interest Period applicable thereto. Such indemnification shall be
in an amount equal to the excess, if any, of (i) the amount of interest that
would have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein over (ii) the amount of interest
(as determined by Lender) that would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
appropriate London interbank market, along with any administration fee charged
by Lender. A certificate as to any amounts payable pursuant to this Section 3.3
submitted to Borrower by Lender shall be conclusive absent manifest error. The
obligations of Borrower pursuant to this Section 3.3 shall survive after the
termination of this Agreement, the payment of the Loans, and all other amounts
payable hereunder. Notwithstanding anything in this Section 3.3 to the contrary,
to the extent that no certificate is submitted to Borrower by Lender as provided
above, the obligations of Borrower pursuant to this Section 3.3 shall expire one
year after the termination of this Agreement, the payment of the Loans, and all
other amounts payable hereunder.
     Section 3.4. LIBOR Rate and Daily LIBOR Rate Lending Unlawful: Inability to
Determine Rate.

20



--------------------------------------------------------------------------------



 



     (a) If Lender shall reasonably determine (which determination shall, upon
notice thereof to Borrower, be conclusive and binding on Borrower) that, after
the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for Lender to make or continue any Loan as, or to
convert (if permitted pursuant to this Agreement) any Loan into, a LIBOR Loan or
a Daily LIBOR Loan, the obligations of Lender to make, continue or convert any
such LIBOR Loan or Daily LIBOR Loan shall, upon such determination, be suspended
until Lender shall notify Borrower that the circumstances causing such
suspension no longer exist, and all outstanding LIBOR Loans and Daily LIBOR
Loans payable to Lender shall automatically convert (if conversion is permitted
under this Agreement) into a Base Rate Loan, or be repaid (if no conversion is
permitted) at the end of the then current Interest Periods with respect thereto
or sooner, if required by law or such assertion.
     (b) If Lender determines that for any reason adequate and reasonable means
do not exist for determining the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Loan or the Daily LIBOR Rate with respect to a
proposed Daily LIBOR Loan, or that the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Loan or the Daily LIBOR Rate with
respect to a proposed Daily LIBOR Loan does not adequately and fairly reflect
the cost to Lender of funding such Loan, Lender will promptly so notify
Borrower. Thereafter, the obligation of Lender to make or maintain such Loan
shall be suspended until Lender revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a borrowing of, conversion
to or continuation of such Loan or, failing that, will be deemed to have
converted such request into a request for a borrowing of a Base Rate Loan in the
amount specified therein.
     Section 3.5. Funding. Lender may, but shall not be required to, make Daily
LIBOR Loans or LIBOR Loans hereunder with funds obtained outside the United
States.
ARTICLE IV. CONDITIONS PRECEDENT
     Section 4.1. Conditions to Each Credit Event. The obligation of Lender to
participate in any Credit Event shall be conditioned, in the case of each Credit
Event, upon the following:
     (a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;
     (b) Borrower shall have submitted a Notice of Loan and otherwise complied
with Section 2.6 hereof;
     (c) no Default or Event of Default shall then exist or immediately after
such Credit Event would exist; and
     (d) each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

21



--------------------------------------------------------------------------------



 



Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.
     Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of Lender to participate in the first Credit Event is subject to
Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:
     (a) Note. Borrower shall have executed and delivered to Lender the
Convertible RC/TL Note.
     (b) Officer’s Certificate, Resolutions, Organizational Documents. Borrower
shall have delivered to Lender an officer’s certificate (or comparable domestic
or foreign documents) certifying the names of the officers of Borrower
authorized to sign the Loan Documents, together with the true signatures of such
officers and certified copies of (i) the resolutions of the board of directors
(or comparable domestic or foreign documents) of Borrower evidencing approval of
the execution and delivery of the Loan Documents and the execution of other
Related Writings to which Borrower is a party, and (ii) the Organizational
Documents of Borrower.
     (c) Good Standing Certificate. Borrower shall have delivered to Lender a
good standing certificate for Borrower, issued on or about the Closing Date by
the Secretary of State in the state or states where Borrower is incorporated or
qualified as a foreign entity.
     (d) Legal Opinion. Borrower shall have delivered to Lender an opinion of
counsel for Borrower, in form and substance satisfactory to Lender.
     (e) Legal Fees and Expenses. Borrower shall have paid to Lender on the
Closing Date all reasonable legal fees and expenses of Lender in connection with
the preparation and negotiation of the Loan Documents.
     (f) Closing Certificate. Borrower shall have delivered to Lender an
officer’s certificate certifying that, as of the Closing Date, (i) all
conditions precedent set forth in this Article IV have been satisfied, (ii) no
Default or Event of Default exists nor immediately after the first Credit Event
will exist, and (iii) each of the representations and warranties contained in
Article VI hereof are true and correct as of the Closing Date.
     (g) No Material Adverse Change. No material adverse change, in the
reasonable opinion of Lender, shall have occurred in the financial condition or
operations of Borrower or Texas Capital Bank since June 30, 2007.
     (h) Miscellaneous. Borrower shall have provided to Lender such other items
and shall have satisfied such other conditions as may be reasonably required by
Lender.

22



--------------------------------------------------------------------------------



 



     (i) Letter of Direction. Borrower shall have delivered to Lender a letter
of direction authorizing Lender to disburse the proceeds of the Loans, which
letter of direction includes the authorization to transfer funds under this
Agreement and the wire instructions setting forth the locations to which such
funds shall be sent.
ARTICLE V. COVENANTS
     Section 5.1. Insurance. Each Company (a) shall maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated, but in a manner consistent with past practices;
(b) within ten days of Lender’s written request, shall furnish to Lender such
information about such Company’s insurance as Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to Lender and certified by a Financial Officer, and (c) that is a
Financial Subsidiary shall, as to each deposit, maintain the maximum amount of
FDIC insurance available.
     Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.
     Section 5.3. Financial Statements and Information.
     (a) Quarterly Financials. Borrower shall deliver to Lender, within
forty-five (45) days after the end of each of the first three quarter-annual
periods of each fiscal year of Borrower, balance sheets of Borrower as of the
end of such period and statements of income (loss), stockholders’ equity and
cash flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated basis, in accordance with GAAP, and in form and detail satisfactory
to Lender (provided that the Quarterly Report on Form 10-Q of Borrower for such
quarter filed with the SEC shall be deemed to be in form and detail satisfactory
to Lender) and certified by a Financial Officer. Borrower shall be deemed to be
in compliance with its delivery obligations pursuant to this Section 5.3(a) with
respect to any material or information set forth in this Section 5.3(a) to the
extent (i) such material or information is publicly filed via the SEC’s
Electronic Data Gathering and Retrieval System (EDGAR) or any public electronic
filing system successor thereto, and (ii) Borrower has provided written notice
to Lender of such filing.
     (b) Annual Audit Report. Borrower shall deliver to Lender, within one
hundred twenty (120) days after the end of each fiscal year of Borrower, an
annual audit report of Borrower for that year prepared on a Consolidated basis,
in accordance with GAAP, and in form

23



--------------------------------------------------------------------------------



 



and detail satisfactory to Lender (provided that the Annual Report on Form 10-K
of Borrower for such quarter filed with the SEC shall be deemed to be in form
and detail satisfactory to Lender) and certified by an independent public
accountant satisfactory to Lender, which report shall include balance sheets and
statements of income (loss), stockholders’ equity and cash-flow for that period.
Borrower shall be deemed to be in compliance with its delivery obligations
pursuant to this Section 5.3(b) with respect to any material or information set
forth in this Section 5.3(b) to the extent (i) such material or information is
publicly filed via the SEC’s Electronic Data Gathering and Retrieval System
(EDGAR) or any public electronic filing system successor thereto, and (ii)
Borrower has provided written notice to Lender of such filing.
     (c) Compliance Certificate. Borrower shall deliver to Lender, concurrently
with the delivery of the financial statements set forth in subsections (a) and
(b) above, a Compliance Certificate, certified by a Financial Officer.
     (d) Banking Reports. Borrower shall deliver to Lender, within thirty
(30) days after the end of each fiscal quarter of Borrower, a duly executed copy
of the Call Report of each Material Subsidiary, as submitted for the period then
ending.
     (e) Shareholder and SEC Documents. Borrower shall deliver to Lender, as
soon as available, copies of all notices, reports, definitive proxy or other
statements and other documents sent by Borrower to its shareholders, to the
holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Borrower (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Borrower’s securities. Borrower shall be deemed to be in
compliance with its delivery obligations pursuant to this Section 5.3(e) with
respect to any material or information set forth in this Section 5.3(e) to the
extent (i) such material or information is publicly filed via the SEC’s
Electronic Data Gathering and Retrieval System (EDGAR) or any public electronic
filing system successor thereto, and (ii) Borrower has provided written notice
to Lender of such filing.
     (f) Financial Information of Companies. Borrower shall deliver to Lender,
within ten Business Days of the written request of Lender, such other
information about the financial condition, properties and operations of any
Company as Lender may from time to time reasonably request, which information
shall be submitted in form and detail satisfactory to Lender and certified by a
Financial Officer of the Company or Companies in question.
     Section 5.4. Financial Records. Each Company shall at all times maintain
true and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Lender to examine
such Company’s books and records and to make excerpts therefrom and transcripts
thereof; provided that, if no Default or Event of Default shall exist,
(a) Lender shall give such Company thirty (30) days’ notice prior to such
examination, and (b) such Company shall have the option to transfer the books
and records to an offsite location (satisfactory to Lender) for Lender’s
examination.

24



--------------------------------------------------------------------------------



 



     Section 5.5. Franchises; Change in Business.
     (a) Borrower and each Material Subsidiary shall preserve and maintain at
all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.
     (b) No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies (taken as a whole) would be
substantially changed from the general nature of the business the Companies
(taken as a whole) are engaged in on the Closing Date.
     Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall
incur any material accumulated funding deficiency within the meaning of ERISA,
or any material liability to the PBGC, established thereunder in connection with
any ERISA Plan. Borrower shall furnish to Lender (a) as soon as possible and in
any event within thirty (30) days after any Company knows or has reason to know
that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(b) promptly after receipt thereof, a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service. Borrower shall promptly
notify Lender of any material taxes assessed, proposed to be assessed or that
Borrower has reason to believe may be assessed against a Company by the Internal
Revenue Service with respect to any ERISA Plan. As used in this Section 5.6,
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated
Tangible Net Worth. As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide Lender with notice of such ERISA Event with
a certificate by a Financial Officer of such Company setting forth the details
of the event and the action such Company or another Controlled Group member
proposes to take with respect thereto. Borrower shall, at the request of Lender,
deliver or cause to be delivered to Lender true and correct copies of any
documents relating to the ERISA Plan of any Company.
     Section 5.7. Financial Covenants.
     (a) Return on Average Assets Ratio. Borrower shall not suffer or permit
Texas Capital Bank to suffer or permit at any time the Return on Average Assets
Ratio to be less than one-half of one percent (0.50%) on the Closing Date and on
the last day of each fiscal quarter of Texas Capital Bank thereafter.
     (b) Non-Performing Assets. Borrower shall not suffer or permit Texas
Capital Bank to suffer or permit the Non-Performing Assets Ratio to exceed two
percent (2%) at any time.

25



--------------------------------------------------------------------------------



 



     (c) Capital Requirements.
     (i) Capitalization of Borrower. Borrower shall at all times be designated
as “adequately capitalized” by each Governmental Authority having regulatory
authority over Borrower.
     (ii) Capitalization of Financial Subsidiaries. Borrower shall at all times
cause each Financial Subsidiary, including Texas Capital Bank, to be designated
as “well capitalized” by each Governmental Authority having regulatory authority
over such Financial Subsidiary.
     Section 5.8. Borrowing. No Company shall create, incur or have outstanding
any Indebtedness of any kind; provided that this Section 5.8 shall not apply to
the following:
     (a) the Loans and any other Indebtedness owing to Lender or any affiliate
of Lender;
     (b) in addition to the other Indebtedness permitted to be incurred pursuant
to this Section 5.8, any Indebtedness existing on the Closing Date that is set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);
     (c) the Indebtedness of any Financial Subsidiary owing to the Federal
Reserve Board or the Federal Home Loan Bank Board;
     (d) the Indebtedness of any Financial Subsidiary that constitutes federal
funds purchased and securities sold under agreements to repurchase, so long as
such Indebtedness is incurred in the ordinary course of the banking business of
such Financial Subsidiary;
     (e) the Indebtedness constituting obligations of Borrower and any Financial
Subsidiary under debentures, indentures, trust agreements and guarantees in
connection with the issuance by such Company of trust preferred securities in
the ordinary course of business of Borrower or such Financial Subsidiary;
     (f) the Indebtedness (other than Indebtedness for borrowed money) of
Borrower incurred in the ordinary course of business (consistent with past
practice) of Borrower;
     (g) the Indebtedness (other than Indebtedness for borrowed money) of a
Financial Subsidiary incurred in the ordinary course of the banking business
(consistent with past practice) of such Financial Subsidiary;
     (h) the Indebtedness (i) owed by Borrower or any “affiliate” of Borrower
(as defined in Regulation W of the FRB and sections 23A or 23B of the Federal
Reserve Act) to any Financial Subsidiary not in violation of Regulation W of the
FRB (as amended, supplemented or otherwise modified), (ii) owed by any
Subsidiary to Borrower, or (iii) owed by Borrower or any Subsidiary to a
Subsidiary other than a Financial Subsidiary;

26



--------------------------------------------------------------------------------



 



     (i) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
     (j) any loans granted to, or Capitalized Lease Obligations entered into by,
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations (other than the Capitalized Lease Obligations (if any)
incurred pursuant to subpart (k) below) for all Companies shall not exceed Five
Million Dollars ($5,000,000) at any time outstanding;
     (k) the lease obligations (capitalized or otherwise) incurred in connection
with the lease by Texas Capital Bank of its principal offices located at 2000
McKinney Avenue, Dallas, Texas 75201, so long as such lease payments do not
exceed, in the aggregate, Eight Million Dollars ($8,000,000) during the period
commencing on the Closing Date and ending on the third anniversary of the
Closing Date; and
     (1) other unsecured Indebtedness, in addition to the Indebtedness listed
above, in an aggregate principal amount for all Companies not to exceed, at any
time outstanding, an amount equal to three percent (3%) of Consolidated total
equity capital of Borrower, but only so long as Borrower shall have delivered to
Lender a pro forma financial statement of the Companies, accompanied by a
certificate of a Financial Officer showing pro forma compliance with Section 5.7
hereof, both before and after the proposed incurrence of such Indebtedness.
     Section 5.9. Liens. No Company shall create, assume or suffer to exist
(upon the happening of a contingency or otherwise) any Lien upon any of its
property or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:
     (a) Liens for taxes not yet due or that are being actively contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been established in accordance with GAAP;
     (b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;
     (c) Liens on property or assets of a Subsidiary to secure obligations of
such Subsidiary to Borrower;
     (d) any Lien securing Indebtedness incurred to Lender or any affiliate of
Lender;
     (e) Liens on property or assets of a Financial Subsidiary to secure
Indebtedness incurred pursuant to subsections (c), (d), and (e) of Section 5.8
hereof, provided that, with respect to Indebtedness incurred pursuant to
Section 5.8(d) hereof, such Lien shall only extend to the securities sold;

27



--------------------------------------------------------------------------------



 



     (f) Liens arising in the ordinary course of business of Borrower (securing
Indebtedness permitted pursuant to Section 5.8(f) hereof) or a Financial
Subsidiary (securing Indebtedness permitted pursuant to Section 5.8(g) hereof),
which do not in the aggregate materially detract from the value of the assets of
Borrower or any Financial Subsidiary, or materially impair the use thereof in
the operation of the respective businesses of Borrower or such Financial
Subsidiary;
     (g) Liens granted to secure any deposit liabilities with any Governmental
Authority;
     (h) in addition to the other Liens permitted to be incurred pursuant to
this Section 5.9, any Lien existing on the Closing Date that is set forth in
Schedule 5.9 hereto and replacements, extensions, renewals, refundings or
refinancings thereof, but only to the extent that the amount of debt secured
thereby shall not be increased;
     (i) easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;
     (j) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(j) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;
or
     (k) other Liens, in addition to the Liens listed above, securing amounts,
in the aggregate for all Companies, not to exceed Two Million Dollars
($2,000,000) at any time.
No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Lender from
acquiring a security interest, mortgage or other Lien on, or collateral
assignment of, any of the property or assets of such Company.
Notwithstanding anything in this Section 5.9 to the contrary, except pursuant to
this Agreement, Borrower shall not create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon the capital stock of any
Financial Subsidiary.
     Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans with Regulations T, U or X, or
any other applicable regulation, of the FRB.
     Section 5.11. Investments, Loans and Guaranties. Neither Borrower nor any
Material Subsidiary shall (a) create, acquire or hold any Subsidiary, (b) make
or hold any investment in any stocks, bonds or securities of any kind, (c) be or
become a party to any joint venture or other partnership, (d) make or keep
outstanding any advance or loan to any Person, or (e) be or become a Guarantor
of any kind (other than a Guarantor of Payment under the Loan Documents);
provided that this Section 5.11 shall not apply to the following:

28



--------------------------------------------------------------------------------



 



     (i) investments and loans made by a Company, existing as of the Closing
Date, as forth on Schedule 5.11 hereto;
     (ii) investments and loans made in the ordinary course of business by a
Financial Subsidiary;
     (iii) the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of and any investment in any
new Subsidiary after the Closing Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;
     (iv) loans to and investments by a Company from or by a Company;
     (v) guaranties of the Indebtedness of a Company by a Company, so long as
each such Company is a Credit Party;
     (vi) guaranties by Texas Capital Bank of obligations by Bank Direct Capital
Finance to return money advanced by unaffiliated parties, provided that such
monetary obligations are fully secured by otherwise unrestricted and
unencumbered cash and marketable securities of an unaffiliated party; or
     (vii) other investments permitted by applicable laws and regulations and
consistent with Borrower’s Investment Policy.
For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.
     Section 5.12. Merger and Sale of Assets. Neither Borrower nor any Material
Subsidiary shall merge, amalgamate or consolidate with any other Person, or
sell, lease or transfer or otherwise dispose of any assets to any Person other
than in the ordinary course of business, except that, if no Default or Event of
Default shall then exist or, after giving effect to such merger, amalgamation,
consolidation, sale, lease or transfer, shall begin to exist:
     (a) a Subsidiary (other than Borrower or Texas Capital Bank) may merge with
(i) Borrower or Texas Capital Bank (provided that Borrower and Texas Capital
Bank shall both be continuing or surviving Persons) or (ii) any one or more
other Subsidiaries;
     (b) a Subsidiary may sell, lease, transfer or otherwise dispose of any of
its assets to Borrower or any Material Subsidiary;
     (c) a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful in such Company’s business (provided that
Borrower may not sell or otherwise transfer Texas Capital Bank); and

29



--------------------------------------------------------------------------------



 



     (d) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.
     Section 5.13. Acquisitions. No Company shall effect an Acquisition;
provided that a Company may effect an Acquisition so long as:
     (a) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;
     (b) in the case of a merger, amalgamation or other combination including a
Company (other than Borrower), a Company shall be the surviving entity;
     (c) the business to be acquired shall be similar or complementary to the
lines of business of the Companies or permissible under applicable regulations
governing financial institutions (so long as the general nature of the business
of the Companies (taken as a whole) would not be substantially changed from the
general nature of the business the Companies (taken as a whole) are engaged in
on the Closing Date;
     (d) the Companies shall be in full compliance with the Loan Documents both
prior to and subsequent to the transaction;
     (e) no Default or Event of Default shall exist prior to or after giving
effect to such Acquisition;
     (f) if the Consideration paid for such Acquisition is equal to or greater
than Five Million Dollars ($5,000,000), Borrower shall have provided to Lender,
prior to the date of such Acquisition, a pro forma financial statement of the
Companies accompanied by a certificate of a Financial Officer showing pro forma
compliance with Section 5.7 hereof, both before and after the proposed
Acquisition; and
     (g) such Acquisition shall not be actively opposed by the board of
directors (or similar governing body) of the selling Persons or the Persons
whose equity interests are to be acquired.
     Section 5.14. Notice.
     Borrower shall cause a Financial Officer to promptly notify Lender, in
writing, whenever:
     (a) a Default or Event of Default has occurred hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete;
     (b) Borrower is informed in writing by a Governmental Authority, or
otherwise given official notice by a Governmental Authority, of the commencement
of any action, examination, investigation, litigation or proceeding against
Borrower or a Material Subsidiary that, if successful, would be reasonably
likely to have a Material Adverse Effect; or

30



--------------------------------------------------------------------------------



 



     (c) Borrower learns that there has occurred any event, condition or thing
that is reasonably likely to have a Material Adverse Effect.
     Section 5.15. Restricted Payments. No Company shall make or commit itself
to make any Restricted Payment at any time, except that, so long as no Default
or Event of Default shall then exist or immediately thereafter shall begin to
exist, Borrower may make Restricted Payments.
     Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise. Borrower shall furnish to Lender, promptly after receipt thereof,
a copy of any notice such Company may receive from any Governmental Authority or
private Person, or otherwise, that any material litigation or material
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company. No
Company shall allow the material release or disposal of hazardous waste, solid
waste or other wastes on, under or to any real property in which any Company
holds any ownership interest (other than an ownership interest acquired as a
result of a commercial or residential loan made by such Company, and only so
long as such Company has not taken control of such real property) or performs
any of its operations, in violation of any Environmental Law. As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise. Borrower
shall defend, indemnify and hold Lender harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.
     Section 5.17. Affiliate Transactions. No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party) on terms that shall be less favorable to such Company than those
that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.
     Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Loans
shall be for (a) the repurchase of common stock of Borrower, (b) working capital
and other general corporate purposes of Borrower, and (c) the injection of
capital into Texas Capital Bank.

31



--------------------------------------------------------------------------------



 



     Section 5.19. Corporate Names. No Company shall change its corporate name
or its state, province or other jurisdiction of organization, unless, in each
case, Borrower shall have provided Lender with at least thirty (30) days prior
written notice thereof.
     Section 5.20. Restrictive Agreements. Except as set forth in this
Agreement, Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.
     Section 5.21. Other Financial Covenants and Provisions. In the event that
Borrower or any Material Subsidiary shall enter into, or shall have entered
into, any Material Indebtedness Agreement, wherein the financial covenants
contained therein shall be more restrictive than the financial covenants set
forth herein, then the Companies shall be bound hereunder by such more
restrictive financial covenants with the same force and effect as if such
financial covenants were written herein.
     Section 5.22. Guaranty Under Material Indebtedness Agreement. Neither
Borrower nor any Material Subsidiary shall be or become a Guarantor of the
Indebtedness incurred pursuant to any Material Indebtedness Agreement, unless
Borrower or such Material Subsidiary shall also be a Guarantor of Payment under
this Agreement prior to or concurrently therewith.
     Section 5.23. Amendment of Organizational Documents. No Company shall amend
its Organizational Documents to change its name or state, province or other
jurisdiction of organization, or otherwise amend its Organizational Documents in
any manner adverse to Lender, without the prior written consent of Lender.
     Section 5.24. Further Assurances. Borrower shall, promptly upon request by
Lender, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution or acknowledgment thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as Lender may reasonably require from time to time in order to
carry out more effectively the purposes of the Loan Documents.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
     Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification.
Borrower is a bank holding company, duly organized and validly existing under
the laws of the state of

32



--------------------------------------------------------------------------------



 



Delaware. Each Company is duly organized, validly existing, and in good standing
(or comparable concept in the applicable jurisdiction) under the laws of its
state or jurisdiction of incorporation or organization, and is duly qualified
and authorized to do business and is in good standing (or comparable concept in
the applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of Borrower, its
state or jurisdiction of formation, whether such Subsidiary is a Financial
Subsidiary, its relationship to Borrower, including the percentage of each class
of stock (or other equity interest) owned by a Company or the percentage of
stock (or other equity interest) of Borrower owned by it, the location of its
chief executive office and its principal place of business. Except as set forth
in Schedule 6.1 hereto, Borrower owns all of the equity interests of each of its
Subsidiaries.
     Section 6.2. Corporate Authority. Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement.
     Section 6.3. Compliance with Laws and Contracts. Each Company:
     (a) holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;
     (b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;
     (c) is not in violation of or in default under any agreement to which it is
a party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;
     (d) has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or

33



--------------------------------------------------------------------------------



 



any other similar lists maintained by OFAC pursuant to any authorizing statute,
executive order or regulation, or (ii) a Person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar executive orders;
     (e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations, except where the failure to be in
compliance would not have a Material Adverse Effect; and
     (f) is in compliance with the Patriot Act, except where the failure to be
in compliance would not have a Material Adverse Effect.
     Section 6.4. Litigation and Administrative Proceedings. Except as disclosed
on Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, that, as to (a) through (c) above, if violated or determined
adversely, would have a Material Adverse Effect.
     Section 6.5. Title to Assets. Each Company has good title to and ownership
of all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.
     Section 6.6. Liens and Security Interests. On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. No Company
has entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists on or after the Closing Date
that would prohibit Lender from acquiring a Lien on, or a collateral assignment
of, any of the property or assets of any Company.
     Section 6.7. Tax Returns. All material federal, state and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed (or extended
as permitted by applicable law) and all material taxes, assessments, fees and
other governmental charges that are due and payable have been paid. The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.
     Section 6.8. Environmental Laws. Each Company is in material compliance
with all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in

34



--------------------------------------------------------------------------------



 



which any Company owns or operates, or has owned or operated, a facility or
site, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. No material litigation or material
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best knowledge of each Company, threatened, against
any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company. No material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry, whether brought
by any Governmental Authority or private Person, or otherwise.
     Section 6.9. Employee Benefits Plans. No ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan. Full payment has been made of
all amounts that a Controlled Group member is required, under applicable law or
under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan. The liability of each Controlled Group member with
respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements. No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described “remedial amendment period”; and (e) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. With
respect to any Pension Plan, the “accumulated benefit obligation” of Controlled
Group members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.
     Section 6.10. Consents or Approvals. No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person is required to

35



--------------------------------------------------------------------------------



 



be obtained or completed by any Company in connection with the execution,
delivery or performance of any of the Loan Documents, that has not already been
obtained or completed.
     Section 6.11. Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Lender. Borrower is not insolvent as defined in any applicable
state, federal or relevant foreign statute, nor will Borrower be rendered
insolvent by the execution and delivery of the Loan Documents to Lender.
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to Lender incurred hereunder.
Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.
     Section 6.12. Financial Statements. The audited Consolidated financial
statements of Borrower for the fiscal year ended December 31, 2006 and the
unaudited Consolidated financial statements of Borrower for the fiscal quarter
ended June 30, 2007, furnished to Lender, have been prepared in accordance with
GAAP, and fairly present the financial condition of Borrower (on a Consolidated
basis) as of the dates of such financial statements and the results of their
operations for the periods then ending. Since the dates of such statements,
there has been no material adverse change in Borrower or any Material
Subsidiary’s financial condition, properties or business or any change in
Borrower or any Material Subsidiary’s accounting procedures.
     Section 6.13. Regulations. No Company is engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the FRB of the United States of America). Neither the granting of any Loan (or
any conversion thereof) nor the use of the proceeds of any Loan will violate, or
be inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.
     Section 6.14. Material Agreements. Except as disclosed on Schedule 6.14
hereto, as of the Closing Date, Borrower is not a party to any (a) debt
instrument (excluding the Loan Documents); (b) lease (capital, operating or
otherwise), whether as lessee or lessor thereunder; (c) contract, commitment,
agreement, or other arrangement involving the purchase or sale of any inventory
by it, or the license of any right to or by it; (d) contract, commitment,
agreement, or other arrangement with any of its “Affiliates” (as such term is
defined in the Securities Exchange Act of 1934, as amended) other than a
Company; (e) management or employment contract or contract for personal services
with any of its Affiliates that is not otherwise terminable at will or on less
than ninety (90) days’ notice without liability; (f) collective bargaining
agreement; or (g) other contract, agreement, understanding, or arrangement with
a third party that, as to subsections (a) through (g) above, if violated,
breached, or terminated for any reason, would have or would be reasonably
expected to have a Material Adverse Effect.
     Section 6.15. Maintenance of Insurance. Each Company maintains with
financially sound and reputable insurers insurance as is commonly maintained by
Persons similarly situated, but in a manner consistent with past practices.

36



--------------------------------------------------------------------------------



 



     Section 6.16. FDIC Insurance. The deposits held by each Financial
Subsidiary that is an “insured depository institution” (within the meaning of 12
U.S.C. 1813(c)(2)) and the deposits held by each Financial Subsidiary are
insured by the FDIC in the maximum amount available for such deposits. No act
has occurred that would adversely affect the status of such Financial Subsidiary
as an FDIC insured bank.
     Section 6.17. Dividend Restrictions; Other Restrictions.
     (a) No Material Subsidiary has violated any applicable regulatory
restrictions on dividends, and no Governmental Authority has taken any action to
restrict the payment of dividends by any Financial Subsidiary.
     (b) No Company is under investigation by, or is operating under any
restrictions (excluding any restrictions on the payment of dividends referenced
in subsection (a) above) imposed by or agreed to with, any Governmental
Authority, other than routine examinations by such Governmental Authority.
     Section 6.18. Capital Measures. As of the Closing Date, Borrower and each
Material Subsidiary have been, or are deemed to have been, notified by the
appropriate Governmental Authority having regulatory authority over Borrower or
such Material Subsidiary, as applicable, that each of them is “well capitalized”
(or “adequately capitalized with respect to Borrower”), as determined in
accordance with any regulations established by such Governmental Authority.
     Section 6.19. Accurate and Complete Statements. Neither the Loan Documents
nor any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by Borrower, there is no known fact
that any Company has not disclosed to Lender that has or is likely to have a
Material Adverse Effect.
     Section 6.20. Investment Company. No Company is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     Section 6.21. Defaults. No Default or Event of Default exists hereunder,
nor will any begin to exist immediately after the execution and delivery hereof.
ARTICLE VII. EVENTS OF DEFAULT
     Each of the following shall constitute an Event of Default hereunder:
     Section 7.1. Payments. If (a) the interest on any Loan, any fee, or any
other Obligation not listed in subpart (b) hereof shall not be paid in full when
due and payable or within three days thereafter, or (b) the principal of any
Loan shall not be paid in full when due and payable.

37



--------------------------------------------------------------------------------



 



     Section 7.2. Special Covenants. If any Company shall fail or omit to
perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.21 or 5.22
hereof.
     Section 7.3. Other Covenants. If any Company shall fail or omit to perform
and observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Lender that the specified Default is to be remedied.
     Section 7.4. Representations and Warranties. If any representation,
warranty or statement made in or pursuant to this Agreement or any Related
Writing or any other material information furnished by any Company to Lender or
any other holder of any Note, shall be false or erroneous in any material
respect.
     Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.
     Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) Lender determines could have a Material Adverse Effect, or (b) results in a
Lien on any of the assets of any Company, to the extent that the aggregate of
all such Liens for all Companies exceeds Two Hundred Fifty Thousand Dollars
($250,000).
     Section 7.7. Change in Control. If any Change in Control shall occur.
     Section 7.8. Money Judgment. A final judgment or order for the payment of
money shall be rendered against any Company by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of sixty (60) days
after the date on which the right to appeal has expired; provided that the
aggregate of all such judgments, for all such Companies, shall exceed Five
Million Dollars ($5,000,000).
     Section 7.9. Validity of Loan Documents. If (a) any material provision, in
the sole opinion of Lender, of any Loan Document shall at any time cease to be
valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Lender the
benefits purported to be created thereby.

38



--------------------------------------------------------------------------------



 



     Section 7.10. FDIC or Governmental Authority Restrictions. If (a) any
Governmental Authority having regulatory authority over Borrower or any
Subsidiary shall impose any restriction on Borrower or such Subsidiary with
respect to the payment of dividends from any such Subsidiary to Borrower,
(b) any Financial Subsidiary shall cease for any reason to be an insured bank
under the FDIA, (c) the FDIC or any other federal or state regulatory authority
shall issue a cease and desist order or take other action of a disciplinary or
remedial nature against Borrower or any Financial Subsidiary and such order or
other action could reasonably be expected to have a Material Adverse Effect or
there shall occur with respect to any Financial Subsidiary any event that is
grounds for the required submission of a capital restoration plan under 12.
U.S.C. 1831o (e)(2) and the regulations thereunder, or (d) Borrower or any
Financial Subsidiary shall enter into a written supervisory or similar agreement
with any Governmental Authority having regulatory authority over such Person for
any reason, but only to the extent that such supervisory or similar agreement
would have a materially adverse effect on such Person.
     Section 7.11. Bank Supervision. Without limiting the generality of
Section 7.11 above, the appointment of a conservator or receiver for any
Financial Subsidiary that is an “insured depository institution” as defined in
the FDIA (12 USC 1813(c)(2)), by any “appropriate Federal banking agency” as
defined in the FDIA (12 USC 1813(q)), by any state supervisory agency or by the
FDIC or any successor thereto pursuant to the FDIA; or the organization of a new
bank to assume the insured deposits of such Financial Subsidiary pursuant to the
FDIA; or the organization of a bridge bank to purchase assets and assume
liabilities of such Financial Subsidiary pursuant to the FDIA; or the provision
of any form of assistance to any such Financial Subsidiary by the FDIC pursuant
the FDIA.
     Section 7.12. Solvency. If Borrower or any Material Subsidiary shall
(a) discontinue business, (b) generally not pay its debts as such debts become
due, (c) make a general assignment for the benefit of creditors, (d) apply for
or consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of Borrower or such Material Subsidiary,
(e) be adjudicated a debtor or insolvent or have entered against it an order for
relief under Title 11 of the United States Code, or under any other bankruptcy,
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be, (f) file a voluntary petition in bankruptcy, or file a proposal or
notice of intention to file a proposal or have an involuntary proceeding filed
against it and the same shall continue undismissed for a period of sixty (60)
days from commencement of such proceeding or case, or file a petition or an
answer or an application or a proposal seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal or
state, or, if applicable, other jurisdiction) relating to relief of debtors, or
admit (by answer, by default or otherwise) the material allegations of a
petition filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state, or, if applicable, other jurisdiction)
relating to relief of debtors, (g) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver

39



--------------------------------------------------------------------------------



 



and manager, an administrator, custodian, trustee, interim trustee or liquidator
of all or a substantial part of its assets, or of Borrower or such Material
Subsidiary, (h) have an administrative receiver appointed over the whole or
substantially the whole of its assets, or of Borrower or such Material
Subsidiary, (i) take, or omit to take, any action in order thereby to effect any
of the foregoing, (j) have assets, the value of which is less than its
liabilities (taking into account prospective and contingent liabilities), or
(k) have a moratorium declared in respect of any of its Indebtedness, or any
analogous procedure or step is taken in any jurisdiction.
ARTICLE VIII. REMEDIES UPON DEFAULT
     Notwithstanding any contrary provision or inference herein or elsewhere:
     Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or 7.11 hereof shall
occur, Lender shall have the right, in its discretion, to give written notice to
Borrower to:
     (a) terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligation of Lender to make any further
Loan immediately shall be terminated; and/or
     (b) accelerate the maturity of all of the Obligations (if the Obligations
are not already due and payable), whereupon all of the Obligations shall become
and thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.
     Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.12 hereof shall occur:
     (a) all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and Lender thereafter shall not be under any
obligation to grant any further Loan; and
     (b) the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.
     Section 8.3. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, Lender shall have the right
at any time to set off against, and to appropriate and apply toward the payment
of, any and all of the Obligations then owing by Borrower to Lender, whether or
not the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by Lender (including,
without limitation, by branches and agencies or any affiliate of Lender,
wherever located) to or for the credit or

40



--------------------------------------------------------------------------------



 



account of Borrower, all without notice to or demand upon Borrower or any other
Person, all such notices and demands being hereby expressly waived by Borrower.
     Section 8.4. Other Remedies. The remedies in this Article VIII are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which Lender may be entitled.
ARTICLE IX. MISCELLANEOUS
     Section 9.1. No Waiver; Cumulative Remedies; Relationship of Parties. No
omission or course of dealing on the part of Lender or the holder of any Note in
exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise. Nothing
contained in this Agreement and no action taken by Lender pursuant hereto shall
be deemed to constitute Borrower and Lender a partnership, association, joint
venture or other entity. The relationship between Borrower and Lender with
respect to the Loan Documents is and shall be solely that of debtor and
creditor, respectively, and Lender shall have no fiduciary obligation toward
Borrower with respect to any such documents or the transactions contemplated
thereby.
     Section 9.2. Amendments, Waivers and Consents. No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by Lender and Borrower and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
     Section 9.3. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Borrower,
mailed or delivered to it, addressed to it at the address specified on the
signature pages of this Agreement, if to Lender, mailed or delivered to it,
addressed to the address of Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to the other party. All notices, statements,
requests, demands and other communications provided for hereunder shall be given
by overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt (if received during a Business Day, otherwise the
following Business Day), except that all notices hereunder shall not be
effective until received.
     Section 9.4. Costs, Expenses and Taxes. Borrower agrees to pay on demand
all reasonable costs and expenses of Lender, including but not limited to
(a) administration, travel and out-of-pocket expenses, including but not limited
to attorneys’ fees and expenses, of Lender in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder

41



--------------------------------------------------------------------------------



 



and the other instruments and documents to be delivered hereunder,
(b) extraordinary expenses of Lender in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out-of-pocket expenses of special
counsel for Lender, with respect to the foregoing, and of local counsel, if any,
who may be retained by said special counsel with respect thereto. Borrower also
agrees to pay on demand all costs and expenses, including reasonable attorneys’
fees and expenses, in connection with any restructuring, amendment, or
enforcement of the Obligations, this Agreement or any Related Writing. In
addition, Borrower shall pay any and all stamp, transfer, documentary and other
taxes, assessments, charges and fees payable or determined to be payable in
connection with the execution and delivery of the Loan Documents, and the other
instruments and documents to be delivered hereunder, and agrees to hold Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees.
     Section 9.5. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Lender (and its affiliates, officers, directors, attorneys, agents and
employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees), or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against Lender in connection with any
investigative, administrative or judicial proceeding (whether or not Lender
shall be designated a party thereto) or any other claim by any Person relating
to or arising out of the Loan Documents or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that Lender shall not have the right to be
indemnified under this Section 9.5 for its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction). All obligations
provided for in this Section 9.5 shall survive any termination of this
Agreement.
     Section 9.6. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts and by facsimile signature, each of which counterparts when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 9.7. Binding Effect; Assignment. This Agreement shall become
effective when it shall have been executed by Borrower and Lender and thereafter
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of Lender.
     Section 9.8. Patriot Act Notice. Lender hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, Lender is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow Lender, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by Lender in order to assist Lender in maintaining
compliance with the Patriot Act.

42



--------------------------------------------------------------------------------



 



     Section 9.9. Severability of Provisions; Captions; Attachments. Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
     Section 9.10. Confidentiality. Lender shall hold all Confidential
Information in accordance with the customary procedures of Lender for handling
confidential information of this nature, and in accordance with safe and sound
banking practices. Notwithstanding the foregoing, Lender may in any event make
disclosures of, and furnish copies of Confidential Information (a) when
reasonably required by any bona fide transferee or participant in connection
with the contemplated transfer of any Loans or Commitment or participation
therein (which information shall be provided under a notice of confidentiality);
(b) to the parent corporation or corporations of Lender (or any affiliate of any
of the foregoing), and to its respective auditors and attorneys, and any other
advisors or consultants with a need to know; and (c) as required or requested by
any Governmental Authority or representative thereof, or pursuant to legal
process, provided, that, unless specifically prohibited by applicable law or
court order, Lender, as applicable, shall notify the chief financial officer of
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an examination of the financial
condition of Lender by such Governmental Authority), and of any other request
pursuant to legal process, for disclosure of any such non-public information
prior to disclosure of such Confidential Information. In no event shall Lender
be obligated or required to return any materials furnished by or on behalf of
any Company. Borrower hereby agrees that the failure of Lender to comply with
the provisions of this Section 9.10 shall not relieve Borrower of any of the
obligations to Lender under this Agreement and the other Loan Documents.
     Section 9.11. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
     Section 9.12. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
     Section 9.13. Governing Law; Submission to Jurisdiction.
     (a) Governing Law. This Agreement, each of the Notes and any Related
Writing shall be governed by and construed in accordance with the laws of the
State of Ohio and the

43



--------------------------------------------------------------------------------



 



respective rights and obligations of Borrower and Lender shall be governed by
Ohio law, without regard to principles of conflicts of laws.
     (b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Borrower, on behalf
of itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the laying of
venue in any action or proceeding in any such court as well as any right it may
now or hereafter have to remove such action or proceeding, once commenced, to
another court on the grounds of FORUM NON CONVENIENS or otherwise. Borrower
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
[Remainder of page left intentionally blank]
11317219.6

44



--------------------------------------------------------------------------------



 



     Section 9.14. JURY TRIAL WAIVER. BORROWER AND LENDER, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER
AND LENDER, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

                  Address:   2100 McKinney Avenue, Suite 900   TEXAS CAPITAL
BANCSHARES, INC.    
 
  Dallas, Texas 75201            
 
  Attention: Chief Financial Officer   By:   -s- Peter B. Bartholow
[d50278d5027801.gif]    
 
         
 
   
 
          Peter B. Bartholow
Chief Financial Officer    
 
                Address:   127 Public Square   KEYBANK NATIONAL ASSOCIATION    
 
  Cleveland, Ohio 44114            
 
  Attention: Financial Institutions Group   By:        
 
         
 
   
 
          James R. Cribbet    
 
          Vice President    

Signature Page to
Credit Agreement

 



--------------------------------------------------------------------------------



 



     Section 9.14. JURY TRIAL WAIVER. BORROWER AND LENDER, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER
AND LENDER, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

                  Address:   2100 McKinney Avenue, Suite 900   TEXAS CAPITAL
BANCSHARES, INC.    
 
  Dallas, Texas 75201            
 
  Attention: Chief Financial Officer   By:        
 
         
 
   
 
          Peter B. Bartholow
Chief Financial Officer    
 
                Address:   127 Public Square   KEYBANK NATIONAL ASSOCIATION    
 
  Cleveland, Ohio 44114            
 
  Attention: Financial Institutions Group   By:   -s- James R. Cribbet
[d50278d5027802.gif]    
 
         
 
   
 
          James R. Cribbet    
 
          Vice President    

Signature Page to
Credit Agreement

 